UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2214


LOUSHONDA MYERS; CM, a minor child; AM, a minor child; MM;
TYRE MYERS; DAMEON MYERS; MARVIN MYERS, JR.; CHARLENA
FRANKLIN; ERNEST MATTISON; SANDRA MATTISON,

                Plaintiffs - Appellants,

          v.

AT&T CORPORATION; UNKNOWN AGENTS OF AT&T CORPORATION; US
MARSHALS SERVICE; UNKNOWN AGENTS OF US MARSHAL SERVICE;
FEDERAL BUREAU OF INVESTIGATION; UNKNOWN AGENTS OF FEDERAL
BUREAU OF INVESTIGATION; PAUL GARDNER; JEFFREY M. LONG;
PATRICK J. MALEY; ROBERT WAIZENHOFFER; JEFFREY J. BRUNING;
WILLIE HINDS; GEORGETOWN CITY POLICE DEPARTMENT; UNKNOWN
OFFICERS, AGENTS OF GEORGETOWN CITY POLICE DEPARTMENT; 15TH
CIRCUIT DRUG ENFORCEMENT UNIT, formerly Georgetown County
Organized Crime Bureau; GREG HEMBREE; SCOTT HIXON; STEPHEN
BROWN; MAGDELINE SALMENO; SOUTH CAROLINA LAW ENFORCEMENT
DIVISION, SLED; UNKNOWN LAW ENFORCEMENT SOURCES IN SOUTH
CAROLINA; KERI POPE; KEENAN KEITH; RANDY GAMBLE; JIMMY
CAGLE; JODY WARD; MICAH LEDDY; GEORGETOWN COUNTY SHERIFF’S
DEPARTMENT; UNKNOWN OFFICERS, AGENTS OF GEORGETOWN COUNTY
SHERIFF’S OFFICE; BRYAN KONIG; JACK SCOVILLE; 15TH CIRCUIT
SOLICITOR’S OFFICE, Georgetown and Horry Counties; DAN FURR;
KELVIN WAITES; SCOTT SCOGGIN; LANE CRIBB; UNKNOWN INFORMANTS
AND-OR WITNESSES OF THE GCPD; NELSON BROWN; GLEN KUFEN;
JERMAINE ARMSTRONG; STATE OF SOUTH CAROLINA; JOHN HILLIARD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-01432-RMG)


Submitted:   March 7, 2014                 Decided:   April 1, 2014
Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Loushonda Myers; CM; AM; MM; Tyre Myers; Dameon Myers; Marvin
Myers, Jr.; Charlena Franklin; Ernest Mattison; Sandra Mattison,
Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              The    Appellants     seek    to    appeal     the   district     court’s

order accepting the recommendation of the magistrate judge and

dismissing their civil complaint without prejudice and without

service of process.            This court may exercise jurisdiction only

over     final      orders,    28      U.S.C.     § 1291     (2012),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541,    545-46      (1949).        The   order   Appellants      seek   to

appeal is neither a final order nor an appealable interlocutory

or collateral order.              See Penn-America Ins. Co. v. Mapp, 521
F.3d 290, 294-96 (4th Cir. 2008); Go Computer, Inc. v. Microsoft

Corp., 508 F.3d 170, 176 (4th Cir. 2007); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).        Accordingly,        we    dismiss        the   appeal    for    lack    of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this      court   and   argument       would   not   aid    the    decisional

process.



                                                                              DISMISSED




                                            3